                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                    3:20-cv-00163-RJC
                               (3:15-cr-00121-RJC-DSC-29)

JORGE SOSA,                               )
                                          )
                  Petitioner,             )
                                          )
vs.                                       )                                ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
__________________________________________)

        THIS MATTER is before the Court on Petitioner’s Motion to Vacate, Set Aside or Correct

Sentence under 28 U.S.C. § 2255. [CV Doc. 1].1

I.      BACKGROUND

        Petitioner Jorge Sosa (“Petitioner”) is a member of the street gang La Mara Salvatrucha,

or MS-13. United States v. Zelaya, 908 F.3d 920, 924 (4th Cir. 2018). MS-13, formed in the

1980s by Salvadoran immigrants to Los Angeles for protection against rival street gangs, “has

grown into a violent organization with active ‘cliques,’ or local chapters with varying levels of

autonomy, operating throughout the United States and several Central American countries.” Id. at

924. “MS-13 cliques may extort local businesses or drug dealers, participate in international

narcotics trafficking, and remit funds to gang leadership in El Salvador.” Id. Petitioner was a




1 Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 3:20-cv-00163-
RJC, or the letters “CR,” denoting that the document is listed on the docket in the criminal case file number
3:15-cr-00121-RJC-DSC-29.




          Case 3:20-cv-00163-RJC Document 5 Filed 03/26/21 Page 1 of 13
member of an MS-13 clique in or around Charlotte, North Carolina, called Charlotte Locotes. Id.

He participated in gang fights as a member of MS-13. Id.

       On the evening of June 30, 2013, Petitioner and his cousin Tomas Maradiaga were involved

in the shooting of two non-gang members over an unpaid tab for drinks. The details of the shooting

are discussed in detail below. The State of North Carolina filed charges against Petitioner relating

to the June 30th shooting. In April 2014, Petitioner was convicted of assault with a deadly weapon

with intent to kill inflicting serious injury and discharging a weapon into a moving vehicle by the

state. He was sentenced to 55 to 78 months’ imprisonment. [CR Doc. 1044 at ¶ 133: PSR]. A

second charge of assault with a deadly weapon with intent to kill inflicting serious injury was

dismissed. [Id.].

       A year later a federal grand jury indicted Petitioner and three dozen other MS-13 members.

[CR Doc. 3: Bill of Indictment]. Petitioner was charged with one count of RICO (Racketeer

Influenced Corrupt Organization) conspiracy in violation of 18 U.S.C. § 1962(d) (Count One); one

count of aiding and abetting attempted murder in aid of racketeering in violation of 18 U.S.C. §

1959(a)(5) and 2 (violent crime in aid of racketeering (VICAR)) (Count Ten); and one count of

using, brandishing, and discharging of a firearm during and in relation to a crime of violence, that

is, the attempted murder in aid of racketeering charged in Count Ten, in violation of 18 U.S.C. §

924(c) and 2 (Count Eleven). [Id. at 3-32, 41-42]. Count Ten charged specifically as follows:

                       42.    On or about June 30, 2013, in Mecklenburg County,
               Western District of North Carolina, and elsewhere, [Petitioner]
               aided and abetted by others known and unknown to the Grand Jury,
               for the purpose of gaining entrance to and maintaining and
               increasing position in MS-13, an enterprise engaged in racketeering
               activity, unlawfully and knowingly attempted to murder individuals
               known to the Grand Jury, Victims No. 4 and No. 5, with a dangerous
               weapon, that being a firearm, in violation of North Carolina law,
               N.C. Gen. Stat. §§ 14-17 and 14-2.5.



                                                 2

          Case 3:20-cv-00163-RJC Document 5 Filed 03/26/21 Page 2 of 13
                      All in violation of Title 18, United States Code, Sections
               1959(a)(5) and 2.

[Id. at 41]. Count Eleven alleged, in pertinent part, as follows:

                       44.     On or about June 30, 2013, in Mecklenburg County,
               in the Western District of North Carolina, and elsewhere,
               [Petitioner] aided and abetted by others known and unknown to the
               Grand Jury, during and in relation to a crime of violence, that being
               Attempted Murder in Aid of Racketeering, a violation of Title
               18, United States Code, Section 1959, which is set forth in Count
               Ten of this Indictment, for which he may be prosecuted in a court
               of the United States, did knowingly and unlawfully use and carry
               one or more firearms, and in furtherance of such crime of violence,
               did possess one or more firearms.

                       It is further alleged that said firearm was brandished in
               violation of Title 18, United States Code, Section 924(c)(1)(A)(ii).

                       It is further alleged that said firearm was discharged in
               violation of Title 18, United States Code, Section 924(c)(1)(A)(iii).

                      All in violation of Title 18, United States Code, Sections
               924(c) and 2.

[Id. at 42 (emphasis added)]. Petitioner filed for a bill of particulars. [CR Doc. 745 at 3]. This

Court denied the motion, holding that the Indictment provided sufficient information regarding the

nature of the charges against Petitioner. [CR Doc. 763]. Petitioner also moved for a separate trial

and filed several motions in limine seeking to exclude evidence at trial. [CR Docs. 746, 778-81].

The Court denied his motion for a separate trial. [CR Doc. 808].

       Together with only three of thirty-six co-defendants, Petitioner proceeded to a jury trial on

all three counts after pleading not guilty. Zelaya, 908 F.3d at 925. The Government presented

extensive testimony from law enforcement officers, as well as co-conspirators and other witnesses.

As to Petitioner, the following evidence was elicited at trial. On the night of the shooting,

Petitioner drove Maradiaga to a disco to dance. [CR Doc. 946 at 231: Trial Tr.]. Petitioner spoke

with someone from another group of people that showed up at the disco. [Id. at 231-32]. Petitioner

                                                 3

          Case 3:20-cv-00163-RJC Document 5 Filed 03/26/21 Page 3 of 13
told Maradiaga that they were going to fight because “the other guys were Surenos,” a rival gang

to MS-13. [Id. at 232]. Petitioner and Maradiaga left and went to another house to drink. [Id. at

233]. As they were leaving, another male customer did not want to pay for his drinks. [Id. at 234].

Petitioner started arguing with this man, who then pushed Petitioner. [Id.]. They went outside

where the man brandished a stick at Petitioner. [Id. at 235]. Petitioner got upset and said they

were going to fight, but that he wanted to get something. Petitioner and Maradiaga left. [Id.].

Maradiaga got into the back of the car and fell asleep, waking when Petitioner was driving back

to the house where they had been drinking. When Maradiaga woke up, there was a towel with a

long weapon under it on the floor of the car. [Id. at 236]. As they approached the man they had

the dispute with earlier, Petitioner told Maradiaga to grab the gun and shoot it. [Id. at 736-39].

The man and his male companion got into a car and tried to drive away. [Id. at 237-40]. Petitioner

and Maradiaga caught up to their car and Maradiaga fired two shots at them. [Id. at 240].

Petitioner told Maradiaga to shoot again, but when Maradiaga did not, Petitioner grabbed the gun

and fired seven or eight shots at the men in their car. [Id. at 241]. Petitioner and Maradiaga then

drove away. [Id. at 245]. Petitioner dropped off Maradiaga and called him later to tell him that

the men they had shot at did not die and that Maradiaga should leave town. [Id.]. The next day,

Chelito called Maradiaga and told him that Petitioner had turned himself in and was blaming

Maradiaga for the incident. [Id. at 245-46]. Chelito told Maradiaga that he should leave. [Id. at

246]. Rather than leaving, Maradiaga turned himself in. [Id. at 247-48]. Maradiaga testified that

he pleaded guilty to assault with a deadly weapon inflicting serious injury and discharging a

weapon into an occupied vehicle in state court and that he was sentenced to four to five years in

prison for his involvement in the shooting. [Id. at 224, 249-50].




                                                4

         Case 3:20-cv-00163-RJC Document 5 Filed 03/26/21 Page 4 of 13
       On cross-examination of Maradiaga, Petitioner’s attorney elicited testimony that

Maradiaga was in the back seat of the car when Maradiaga shot at the men, that the car had a

manual transmission, and that Petitioner was driving. [CR Doc. 946 at 259-60]. Maradiaga also

testified that he did not see anyone flash gang signs during the confrontation. [Id. at 260-61]. To

challenge Maradiaga’s credibility, counsel questioned Maradiaga extensively regarding the

various statements he made to law enforcement officers. [Id. at 249-61].

       Petitioner moved for judgment of acquittal. He argued that there was insufficient evidence

to establish that Petitioner had committed a crime of violence “to maintain or increase his position

in the enterprise” or that the crime was “in any way, shape, or form, connected to MS-13.” [CR

Doc. 947 at 123-28]. Counsel argued that the general testimony regarding MS-13 membership did

not establish that all crimes committed by an MS-13 member were gang-related. [Id. at 128].

While this Court agreed with that proposition, it held that there was sufficient evidence to infer

motivation and that the crime was caused, in part, by Petitioner’s desire to maintain or increase his

position in the gang. [Id. at 128-29]. Petitioner renewed his motion at the close of all evidence,

arguing that the “purpose” element could not be satisfied by a general connection. [CR Doc. 948

at 26-30]. The Court denied the motion. [Id. at 30].

       During closing arguments, Petitioner argued that the Government had not established his

connection to MS-13. [Id. at 162-69]. He argued there was no evidence of general purpose “to

maintain or increase his position in the organization” in committing the VICAR and § 924(c)

offenses. [Id. at 169, 173-76]. Petitioner also argued that his admission to the state charges did

not establish attempted murder. [Id. at 170, 172]. Petitioner claimed it was “common sense

that he did not take a rifle from someone in the back seat while he was driving a manual




                                                 5

          Case 3:20-cv-00163-RJC Document 5 Filed 03/26/21 Page 5 of 13
transmission and begin firing the gun out the window. [Id. at 171]. He also argued that he had no

intent to kill because he told Maradiaga, “We’re just gonna scare him.” [Id. at 172-73].

       The Court granted Petitioner’s request for a jury instruction on Count Ten stating that the

objective of maintaining or increasing position in the enterprise must have been “a substantial

purpose” behind commission of the violent crime or that “the defendant committed the crime as

an integral aspect of membership in the enterprise.” [CR Doc. 948 at 14-17, 30-31, 226-27, 232-

35]. The jury convicted Petitioner on all counts. [CR Doc. 826: Jury Verdict].

       Petitioner was sentenced to a term of imprisonment of 207 months on Count One; a term

of imprisonment of 120 months on Count Ten, to run concurrently with the term imposed on Count

One; and a term of imprisonment of 120 months on Count Eleven, to run consecutively to any

other term of imprisonment, for a total term of imprisonment of 327 months. [CR Doc. 1104 at 2:

Judgment]. Judgment on Petitioner’s conviction was entered on December 27, 2016. [Id.].

       Petitioner appealed. [CR Doc. 1108]. On appeal, Petitioner challenged the denial of his

motion for acquittal under Rule 29 of the Federal Rules of Criminal Procedure, certain jury

instructions, the District Court’s denial of Petitioner’s motion to sever the trials, and the denial of

his motion for a new trial. Zelaya, 908 F.3d at 925. As to the Rule 29 motion, Petitioner argued

there was insufficient evidence as a matter of law to support his VICAR conviction on Count Ten,

and, therefore, his § 924(c) conviction predicated on the VICAR offense on Count Eleven. Id. at

926-28.

       To establish a VICAR offense, the Government must prove beyond a reasonable doubt:

“(1) that the organization was a RICO enterprise, (2) that the enterprise was engaged in

racketeering activity as defined in RICO, (3) that the defendant in question had a position in the

enterprise, (4) that the defendant committed the alleged crime of violence, and (5) that his general



                                                  6

          Case 3:20-cv-00163-RJC Document 5 Filed 03/26/21 Page 6 of 13
purpose in so doing was to maintain or increase his position in the enterprise.” United States v.

Fiel, 35 F.3d 997, 1003 (4th Cir. 1994) (citation omitted).

       Petitioner specifically challenged that sufficiency of the evidence on the “general purpose”

element of a VICAR offense. Id. at 926-27 (citing Fiel, 35 F.3d at 1003). The Fourth Circuit

found that there was sufficient evidence to support Petitioner’s VICAR conviction, citing “the

combination of the shooting’s nature as grossly disproportionate retaliation to a public slight and

[Petitioner’s] after-the-fact engagement of a fellow MS-13 member to help him manage the

consequences of the crime” as “sufficient to permit the jury to infer a gang-related motive.” Id.

at 928. The Court further held that Petitioner’s challenge to his § 924(c) conviction also failed

because it was based solely on insufficient evidence on the VICAR conviction. See id. at 927-28.

In finding Petitioner’s other grounds for appeal similarly unavailing, the Fourth Circuit affirmed

Petitioner’s convictions. Id. at 928-31. The Supreme Court denied Petitioner’s pro se petition for

writ of certiorari. Sosa v. United States, 139 S.Ct. 1581 (2019).

       On March 17, 2020, Petitioner filed the instant § 2255 motion, asserting four claims of

ineffective assistance of trial counsel. [CV Doc. 1]. Petitioner claims he received ineffective

assistance of counsel because (1) his attorney failed to argue that the predicate crime of violence

for Count Eleven was Count One, RICO conspiracy, which is not a crime of violence for § 924(c)

purposes; (2) his attorney failed to challenge the sufficiency of Count Ten of the Indictment; (3)

his attorney failed to address that a violent crime committed by a gang member is not automatically

gang-related for VICAR purposes; and (4) his attorney failed to assert a claim of vindictive

prosecution. [Id. at 4-5, 7-8]. For relief, Petitioner asks for an evidentiary hearing “to determine

the accuracy of the government’s case,” for the Court to vacate his conviction and sentence, and

for any other appropriate relief. [Id. at 25]. On initial review, the Court ordered the Government



                                                 7

          Case 3:20-cv-00163-RJC Document 5 Filed 03/26/21 Page 7 of 13
to respond to Petitioner’s motion. [CV Doc. 2]. The Government responded and Petitioner replied.

[CV Docs. 3, 4].

        This matter is now ripe for adjudication.

II.     STANDARD OF REVIEW

        Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” to determine whether the petitioner is entitled to any relief on the claims set forth

therein. After examining the record in this matter, the Court finds that the arguments presented by

Petitioner can be resolved without an evidentiary hearing based on the record and governing case

law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.    DISCUSSION

        The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. CONST. amend.

VI.    To show ineffective assistance of counsel, Petitioner must first establish a deficient

performance by counsel and, second, that the deficient performance prejudiced him.                  See

Strickland v. Washington, 466 U.S. 668, 687-88 (1984). In making this determination, there is “a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689; see also United States v. Luck, 611 F.3d 183, 186 (4th Cir. 2010).

Furthermore, in considering the prejudice prong of the analysis, the Court “can only grant relief

under . . . Strickland if the ‘result of the proceeding was fundamentally unfair or unreliable.’”

Sexton v. French, 163 F.3d 874, 882 (4th Cir. 1998) (quoting Lockhart v. Fretwell, 506 U.S. 364,

369 (1993)). Under these circumstances, the petitioner “bears the burden of affirmatively proving

prejudice.” Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008). If the petitioner fails to meet



                                                    8

          Case 3:20-cv-00163-RJC Document 5 Filed 03/26/21 Page 8 of 13
this burden, a “reviewing court need not even consider the performance prong.” United States v.

Rhynes, 196 F.3d 207, 232 (4th Cir. 1999), opinion vacated on other grounds, 218 F.3d 310 (4th

Cir. 2000).

        A.       Count One as the § 924(c) Predicate

        Petitioner contends that his attorney was ineffective for failing to argue that the predicate

crime of violence for his § 924(c) was unclear and, therefore, should have been presumed to be

RICO conspiracy alleged in Count One.

        An attorney’s failure to raise a meritless issue is not ineffective assistance. See United

States v. Kilmer, 167 F.3d 889, 893 (5th Cir. 1999); United States v. Anthony, 149 Fed. App’x

135, 136 (4th Cir. 2005) (rejecting claim “that counsel rendered ineffective assistance for failing

to assert a meritless objection in district court”). The Indictment clearly states that the predicate

crime of violence for Petitioner’s § 924(c) offense was the VICAR attempted murder charge

alleged in Count Ten. [CR Doc. 3 at 42]. As such, Petitioner’s claim of ineffective assistance on

this ground is meritless. Counsel was not deficient for failing to raise this objection and Petitioner

cannot show prejudice.2 See Strickland, 466 U.S. at 687-88, 694; Anthony, 149 Fed. App’x at

136.




2The Court notes that, to the extent Petitioner attempts to raise a direct challenge to his § 924(c) conviction,
such a challenge is procedurally barred and without merit. See Bousley v. United States, 523 U.S. 614,
621-22 (1998); United States v. Frady, 456 U.S. 152, 167 (1982). Further, Petitioner has not shown cause,
prejudice, or actual innocence to overcome the procedural bar. See United States v. Mikalajunas, 186 F.3d
490, 493 (4th Cir. 1999). Moreover, attempted murder in aid of racketeering would be considered a crime
of violence under § 924(c) in any event. See United States v. Mathis, 932 F.3d 242, 264-65 (4th Cir. 2019)
(holding VICAR murder was a crime of violence under § 924(c)); United States v. Villegas, 777 Fed. App’x
660, 660-61 (4th Cir. 2019) (affirming § 924(c) convictions predicated on attempted murder in aid of
racketeering), petition for writ of cert. denied, Cruz v. United States, 141 S.Ct. 91 (2020).


                                                       9

           Case 3:20-cv-00163-RJC Document 5 Filed 03/26/21 Page 9 of 13
        B.       Sufficiency of Evidence for VICAR Conviction3

        Petitioner claims that he received ineffective assistance of counsel because his attorney

failed to challenge the sufficiency of the evidence supporting his commission of attempted murder

in aid of racketeering. Petitioner also challenges his counsel’s alleged failure to develop or present

evidence intended to undermine proof of the VICAR elements. Specifically, Petitioner asserts that

counsel “failed to independently investigate specific information that was given to him” to

undermine the Government’s theory; “failed to clarify the irrelevancy between the violent aspect

of [Petitioner’s] crime and relation to the MS-13 gang;” failed to challenge Maradiaga’s

credibility; and failed to show that Maradiaga’s phone did not show evidence of a call from Chelito

the day after the shooting. [CV Doc. 1-1 at 12-13, 17-18]. This claim is plainly unsupported by

the record.

        Petitioner’s counsel moved to dismiss the VICAR charge, arguing that there was

insufficient evidence to support it. He claimed that the evidence did not show that Petitioner had

committed a crime of violence “to maintain or increase his position in the enterprise” or that the

time was “in any way, shape, or form, connected to MS-13.” [CR Doc. 947 at 123-28]. Counsel

also argued that the general testimony regarding MS-13 membership did not establish that all

crimes committed by an MS-13 member were gang-related. [Id. at 128]. Furthermore, counsel

challenged Maradiaga’s credibility at trial, questioning him extensively about the different

statements he had given to law enforcement. [See CR Doc. 946 at 249-60]. Counsel also objected

to Maradiaga’s testimony as to what Chelito told him. The Court, however, overruled this

objection. [Id. at 246].       In short, the record plainly shows that Petitioner’s counsel focused


3On his second ground for relief, Petitioner claims that his attorney was ineffective for failing to argue that
Count Ten of the Indictment was insufficient. In substance, however, Petitioner argues that the evidence
was insufficient to support a conviction on the VICAR count, which is redundant of his third claim of
ineffective assistance. The Court, therefore, addresses them together.

                                                      10

          Case 3:20-cv-00163-RJC Document 5 Filed 03/26/21 Page 10 of 13
sufficient efforts on establishing that the shooting was not gang related and, therefore, that the

VICAR elements were not satisfied. As highlighted by the Fourth Circuit, Petitioner’s grossly

disproportionate response to the conflict over whether a man paid for his drinks “suggest a motive

of making a statement” consistent with an MS-13 member acting to maintain his position. See

Zelaya, 908 F.3d at 928. Petitioner has, therefore, failed to demonstrate deficient performance.

See Strickland, 466 U.S. at 687-88, 694; Anthony, 149 Fed. App’x at 136. Moreover, the Fourth

Circuit’s rejection of Petitioner’s sufficiency challenge on appeal also negates any prejudice

argument in any event. See Zelaya, 908 F.3d at 927-28. The Court will dismiss this claim.

       C.      Vindictive Prosecution Claim

       Petitioner claims his attorney was ineffective for failing to lodge a claim of vindictive

prosecution. While Petitioner concedes that there are no double jeopardy concerns at play, he

claims he was “punished two times for the same conduct, conviction in the state and conviction in

the federal court … based on his gang affiliation.” [Doc. 1-1 at 21-22]. “A criminal defendant

bears a heavy burden in proving that he has been selected for prosecution in contravention of his

constitutional rights.” United States v. Hastings, 126 F.3d 310, 313 (4th Cir. 1997). “[A]bsent a

substantial showing to the contrary, governmental actions such as the decision to prosecute are

presumed to be motivated solely by proper considerations.”          Id.   To show prosecutorial

vindictiveness, a defendant must establish through objective evidence that “(1) the prosecutor

acted with genuine animus through objective evidence and (2) the defendant would not have been

prosecuted but for that animus.” United States v. Wilson, 262 F.3d 305, 314 (4th Cir. 2001). See

United States v. Goodwin, 457 U.S. 368, 372, 102 S.Ct. 2485 (1982) (noting that the charges must

be brought “solely to ‘penalize’ the defendant and could not be justified as a proper exercise of

prosecutorial discretion”).



                                               11

         Case 3:20-cv-00163-RJC Document 5 Filed 03/26/21 Page 11 of 13
        Here, Petitioner bases his claim on the fact that Maradiaga was not charged in the federal

indictment. Petitioner further argues that the evidence regarding MS-13 “contaminate[d] the jury’s

perception.” [CV Doc. 1-1 at 21, 23]. Petitioner asserts, therefore, that his attorney should have

challenged Petitioner’s federal charges as vindictive prosecution. [Id. at 21-22]. This claim is, as

the others, meritless.

        Petitioner was one of 37 defendants charged with racketeering activities relating to their

MS-13 membership. The Indictment alleged that “members of MS-13 engaged in criminal activity

including drug distribution, murders, assaults, firearms possession, robberies, and obstructing

justice” through witness intimidation. [CR Doc. 3 at 7]. Petitioner was charged with racketeering

conspiracy, attempted murder in aid of racketeering, and using a firearm in relation to a crime of

violence. He points to no evidence – and there is no evidence – that he was singled out for

prosecution or that there was any specific animus against him. That Maradiaga was not charged

in the federal indictment is inconsequential. The Indictment was solely directed at racketeering

activities and Maradiaga was not a member of MS-13 nor involved in its activities. [See Doc. 1 at

7]. As such, Petitioner was not similarly situated to Maradiaga. Petitioner has not alleged nor

shown the elements of a vindictive prosecution claim. His claim of ineffective assistance for his

attorney’s failure to raise this meritless issue, therefore, fails and will be dismissed.

        As such, because Petitioner has not shown deficient performance or prejudice, his claims

of ineffective assistance of counsel will be denied. See Strickland, 466 U.S. at 687-88, 694.

IV.     CONCLUSION

        For the foregoing reasons, the Court denies and dismisses Petitioner’s Section 2255

petition.




                                                  12

            Case 3:20-cv-00163-RJC Document 5 Filed 03/26/21 Page 12 of 13
      IT IS, THEREFORE, ORDERED that:

      1.      Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

              2255 [Doc. 1] is DENIED and DISMISSED.

      2.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

              Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

              appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

              (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

              jurists would find the district court’s assessment of the constitutional claims

              debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

              denied on procedural grounds, a petitioner must establish both that the dispositive

              procedural ruling is debatable and that the petition states a debatable claim of the

              denial of a constitutional right).

      IT IS SO ORDERED.

Signed: March 26, 2021




                                                   13

        Case 3:20-cv-00163-RJC Document 5 Filed 03/26/21 Page 13 of 13
